ETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “laying” appears to read “layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 								As to claims 1 and 22, the limitation “wherein the first insulating layer including the light blocking material is thicker than the second insulating layer/wherein the light blocking layer is thicker than the adhesion layer” is not sufficiently described in the specification such that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.													Although FIG. 1 and FIG. 5 of the Drawings appear to depict a thicker first insulating/light blocking layer than the second insulating/adhesion layer, Page 3 of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0089913 A1 to Takayama et al. (“Takayama”) in view of U.S. Patent Application Publication No. 2008/0042146 A1 to Cok et al. (“Cok”) and U.S. Patent Application Publication No. 2002/0038998 A1 to Fujita et al. (“Fujita”).								As to claim 1, although Takayama discloses a display device, comprising: a first substrate (401, 4001); a transistor (TFT, 4202) disposed on the first substrate (401, 4001); a light-emitting element (EL, ¶ 0120) connected to the transistor (TFT, 4202); an insulating layer (603, 604, 4301a, 4301b) disposed between the transistor (TFT, 4202) and the light-emitting element (EL, ¶ 0120); a second substrate (4102) at least partially overlapping the first substrate (401, 4001); wherein the insulating layer (603, 604, 4301a, 4301b) includes a first insulating layer (603, 4301a) and a second insulating layer (604, 4301b), wherein a distance between the first insulating layer (603, 4301a) and the first substrate (401, 4001) is less than a distance between the second insulating layer (604, 4301b) and the first substrate (401, 4001), wherein the first insulating laying As to claim 2, Takayama in view of Cok discloses further comprising: a color filter layer (44) disposed between the second substrate (4102/20) and the color conversion layer (42) (See Cok Fig. 1, ¶ 0025). 							As to claim 3, Takayama in view of Cok further discloses wherein: the light-emitting element (EL, ¶ 0120/12, 14, 16) emits blue light (See Cok Fig. 1, ¶ 0024, ¶ 0025).													As to claim 4, Takayama in view of Cok further discloses wherein: the light emitted from the light-emitting element (EL, ¶ 0120/12, 14, 16) sequentially transmits through the color conversion layer (42) and the color filter layer (44) and is then emitted outside the display device (See Cok Fig. 1, ¶ 0021, ¶ 0025, ¶ 0028).				As to claim 7, Takayama further discloses wherein: the first substrate (401, 4001) includes a non-display area (transistor area), the transistor (TFT, 4202) is disposed in the non-display area (transistor area) of the first substrate (401, 4001), and the insulating layer (603, 604, 4301a, 4301b) is disposed on the transistor (TFT, 4202) of the non-display area (transistor area) (See Fig. 6).							As to claim 21, Takayama in view of Fujita further discloses wherein the transistor (TFT, 4202/211, 212) includes a semiconductor layer (404/9) and a gate electrode (406, 407/11), the light-emitting element (EL, ¶ 0120/8) overlaps the transistor (TFT, 4202/212) in a direction perpendicular to a plane of the first substrate (401, 4001/1), and the first insulating layer (603, 4301a/41, 121) including the light blocking material is disposed between the light-emitting element (EL, ¶ 0120/8) and the transistor .		
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0089913 A1 to Takayama et al. (“Takayama”), U.S. Patent Application Publication No. 2008/0042146 A1 to Cok et al. (“Cok”), and U.S. Patent Application Publication No. 2002/0038998 A1 to Fujita et al. (“Fujita”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0202469 A1 to Sampsell (“Sampsell”). The teachings of Takayama, Cok, and Fujita have been discussed above. 				As to claim 5, although Takayama discloses wherein: the thickness of the first insulating layer (603, 4301a) is within a range of 2 μm to 4 μm (See ¶ 0091), Takayama, Cok, and Fujita do not further disclose and the thickness of the second insulating layer is within a range of 2 μm to 4 μm.								However, Sampsell does disclose an insulating layer (344) over a layer (332) of a light blocking material is within a range of 2 μm to 4 μm (See Fig. 3, ¶ 0055, ¶ 0056, ¶ 0090).														In view of the teachings of Takayama and Sampsell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takayama to have and the thickness of the second insulating layer is within a range of 2 μm to 4 μm because the second insulating layer that is provided on the first insulating layer provides structure stability and passivation capability where a thicker layer may provide better insulation while a thinner layer may allow the display device to be more compact (See Takayama and Sampsell). 	As to claim 6, although Takayama discloses wherein: the thickness of the first insulating layer (603, 4301a) is within a range of 2 μm to 4 μm (See ¶ 0091), Takayama, Cok, and Fujita do not further disclose wherein: the thickness of the insulating layer is within a range of 4 μm to 8 μm.										However, Sampsell does disclose an insulating layer (344) over a layer (332) of a light blocking material is within a range of 2 μm to 4 μm (See Fig. 3, ¶ 0055, ¶ 0056, ¶ 0090).													In view of the teachings of Takayama and Sampsell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takayama to have wherein: the thickness of the insulating layer is within a range of 4 μm to 8 μm because the second insulating layer of the insulating layer that is provided on the first insulating layer provides structure stability and passivation capability where a thicker layer may provide better insulation while a thinner layer may allow the display device to be more compact (See Takayama and Sampsell). 											Further, it would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations in light of design requirements and constraints. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).	
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0089913 A1 to Takayama et al. (“Takayama”), U.S. Patent Application Publication No. 2008/0042146 A1 to Cok et al. (“Cok”), and U.S. Patent Application Publication No. 2002/0038998 A1 to Fujita et al. (“Fujita”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0205669 A1 to Ono et al. (“Ono”). The teachings of Takayama, Cok, and Fujita have been discussed above. 					As to claim 8, although Takayama and Cok disclose wherein: the light-emitting element (EL, ¶ 0120/12, 14, 16) includes a first electrode (606, 4302/12) that may be reflective, a light-emitting element layer (4304/14), and a second electrode (4305/16) (See Takayama Fig. 5, Fig. 6, ¶ 0097, ¶ 0120, ¶ 0122 and Cok Fig. 1, ¶ 0021), Takayama, Cok, and Fujita do not further disclose the first electrode is a triple-layered structure in which a transparent conductive oxide layer, a metal layer, and a transparent conductive oxide layer are sequentially stacked; and the thickness of the metal layer is within a range of 500 Å to 1500 Å.									However, Ono does disclose wherein the first electrode (anode) that is reflective and is a triple-layered structure in which a transparent conductive oxide layer, a metal layer, and a transparent conductive oxide layer are sequentially stacked; and the thickness of the metal layer is within a range of 500 Å to 1500 Å (See ¶ 0080).			In view of the teachings of Takayama, Cok, and Ono, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).								As to claim 9.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0089913 A1 to Takayama et al. (“Takayama”) in view of U.S. Patent Application Publication No. 2002/0038998 A1 to Fujita et al. (“Fujita”).										As to claim 22, although Takayama discloses a display device comprising: a first substrate (401, 4001), a semiconductor layer (404) disposed on the first substrate (401, 4001); an interlayer insulating layer (602) disposed on the semiconductor layer (404), a source electrode (605) and a drain electrode (605) disposed on the interlayer insulating layer (602); an insulating layer (603, 4301a) disposed on the source electrode (605) and the drain electrode (605); and a first electrode (606, 4302) disposed on the insulating layer (603, 4301a), wherein the insulating layer (603, 4301a) is in contact with the source electrode (605) and the drain electrode (605), and an adhesion layer (604, 4301b) disposed between the insulating layer (603, 4301a) and the first electrode (606, 4302), and wherein the insulating layer (603, 4301a) is thicker than the adhesion layer (604, 4301b) (See Fig. 2, Fig. 5, Fig. 6, ¶ 0069, ¶ 0070, ¶ 0076, ¶ 0077, ¶ 0078, ¶ 0083, ¶ 0084, ¶ 0086, ¶ 0088, ¶ 0091, ¶ 0092, ¶ 0093, ¶ 0096, ¶ 0097, ¶ 0099, ¶ 0114, ¶ 0115, ¶ 0116, ¶ 0117, ¶ 0118, ¶ 0119, ¶ 0120, ¶ 0122, ¶ 0124, ¶ 0125, ¶ 0126, ¶ 0130) (Notes: the recited “adhesion layer” does not specify any material. Since the adhesion layer of Takayama bonds with the insulating layer and the first electrode, the limitation is met by Takayama), Takayama does not further disclose wherein the interlayer insulating layer and/or the insulating layer includes a light blocking material.			However, Fujita does disclose wherein the interlayer insulating layer (41, 121) and/or the insulating layer (41, 121) includes a light blocking material (See Fig. 2, Fig. .	

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Yamazaki et al. (US 2003/0129790 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815